BLOODWORTH, J.
1. In the special ground of the motion for a new trial complaint is made of the rejection of a certain return made by processioners and the certified plat of the county surveyor accompanying the return. In Central of Georgia Ry. Co. v. Jaques & Tinsley, 23 Ga. App. 396 (2) (98 S. E. 357), it is held: “ The assignment of error based upon the sustaining of the defendant’s objections to certain documentary evidence, and the *291exclusion of the evidence, is too indefinite to raise any question for consideration by this court, as it does not show what were the objections sustained by the court, nor wherein the court erred in sustaining them in excluding the evidence.” See also Steed v. Cruise, 70 Ga. 168 (4). Under the above ruling this court is not called upon to consider the special ground of the motion, as it does not show what objections were made to the introduction of the evidence, but shows only the reason urged why its introduction was proper. However, the trial judge appends the following note to the special grounds of the motion: “ It was admitted by counsel for the parties that a protest to the return of the processioners had been filed by plaintiff, which cause was pending in Gordon Superior Court.” Granting that it was error to reject the evidence offered, it was harmless, as two of the processioners and the surveyor swore to all that was contained in the return and shown by the plat, and this evidence as to the contents of the return and plat was not contradicted. Besides, the return and the plat are indefinite and do not show what line was marked out by the processioners and run by the surveyor.
2. It can not be said that there was no evidence to support the verdict; the presiding judge approved the finding of the jury, and we must accept it.

Judgment affirmed.


Broyles, C. J., and Luke., J. concur.